Case 3:16-md-02741-VC Document 4487-2 Filed 07/08/19 Page 1 of 3




                 Exhibit 1
        Case 3:16-md-02741-VC Document 4487-2 Filed 07/08/19 Page 2 of 3



                                                                                    Thursday, July 4, 2019



Honorable Judge Vince Chhabria
Judge of the United States District Court for the Northern District of California
San Francisco Courthouse, Courtroom 4 - 17th Floor
450 Golden Gate Avenue, San Francisco, CA 94102

Re: Hardeman v. Monsanto Company et al Verdict, 3:16-cv-00525-VC



Dear Judge Chhabria,

As a juror on the Hardeman v. Monsanto Company et al case, I could not think of a better way to spend
my Independence Day than writing this letter to you to implore you not to reduce our verdict of $2 million
in future noneconomic damages or the $75 million in punitive damages. In fact, I feel it is my duty as a
citizen of the United States to see this case through by kindly demanding proper damages be awarded for
the reprehensible acts of Monsanto.

On the punitive damages, I believe SCOTUS allows for higher ratios of punitive to compensatory
damages in extraordinary cases, and I believe this is indeed an extraordinary case. Based on the evidence
provided, “reprehensible” is much too kind a word to describe the actions of the Monsanto employees
responsible for putting Round Up on the shelves of stores without a cancer warning on the label, while
knowing that there is a chance it may cause cancer.

As to the future compensatory damages, it is a true gift that Mr. Hardeman’s cancer is now in remission.
Given his clean bill of health, his chances of living a longer life are much higher. This means that for
more years of his life now, he will have to undergo the stress of wondering if his cancer will return. The
price per year henceforth is much lower than the price per year he suffered for those four prior years. That
was what the $2 million in future noneconomic damages was based on: the reasonable and deserved
dollar amount per year going forward. Your Honor, for the record, I know plaintiff’s counsel argued this
point at Tuesday’s hearing, but this was, in fact, exactly how our jury looked at these numbers.

Every single decision the six of us came to in the deliberation room were some of the toughest decisions
we have ever made; the meticulous planning of this outcome was far from careless. Through following
the clear instructions your Honor provided to us and wanting to uphold the United States law as best we
could, we all took our collective backgrounds and applied it to the deliberation process with the utmost
seriousness. We represented a wide range of educational levels, race, age, socioeconomic backgrounds,
and geographic upbringing allowing for every nook and cranny of the evidence to be analyzed six
different ways. Sleep was lost, lives were put on hold, and even health was jeopardized because it was our
duty to do so. Every single decimal in those numbers is the result of conscious collaboration and
calculated, deliberate efforts by all six of us.
        Case 3:16-md-02741-VC Document 4487-2 Filed 07/08/19 Page 3 of 3



Your Honor, I heard you express your support for jury verdicts at Tuesday’s hearing and can attest to the
fact that this jury would not disappoint you. This jury was extremely well-informed and methodical
during every single moment of the deliberation. There were times I myself wanted to throw in the towel,
but given the raw attentiveness that this group exhibited, we kept going - day after day, picking apart
every little detail of the evidence presented to us.

The future noneconomic damages of $2 million and the punitive damages of $75 million were no accident
and I respectfully request that the verdict be left as is.

Sincerely,



BCC: Brian Stekloff
     Jennifer Moore
     Aimee Wagstaff
